DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2016/0275867) in view of Park (U.S. Pub. No. 2011/0227505), and further in view of Wang (U.S. 2018/0233082).
As to claim 1, Kim teaches a display device (Fig. 1), comprising: 
Pixels (P) to emit light of various intensity (Fig. 5, the luminance of the display varies depending on the frame) in accordance with driving signals (Fig. 3, the emission period is in accordance with the driving signals Vdata); 
data lines (14) to communicate the driving signals to the pixels ([0039], lines 1-6); 

a first power supply (EVDD) to supply at least one driving voltage to the pixels ([0055], lines 4-12); and 
wherein the at least one pixel (P) comprises: 
a driving transistor (DT) connected between the first power supply and an anode electrode of an organic light emitting diode (transistor DT is arranged between the first power supply EVDD and an organic light emitting diode OLED Fig. 2), 
a third transistor (T2) comprising, the third transistor having a first electrode connected to the initial voltage terminal (first electrode of transistor T2 is connected to the initial voltage terminal Vini), a second electrode connected to the anode electrode (second electrode of transistor T2 is connected to the anode of OLED), and first gate electrodes, each of which is connected to one of the scan lines (first gate electrode of transistor T2 is connected to the scan lines Scan2, Fig. 2), and 
a fourth transistor (T1) comprising a poly-silicon transistor ([0047], lines 1-3), the fourth transistor having a first electrode connected to the first power supply (the first electrode of transistor T1 is connected to the first power supply EVDD), and a second electrode connected to a second electrode of the driving transistor (the second electrode of transistor T1 is connected to a second electrode of the driving transistor DT, Fig. 2). 

Park teaches a third transistor (M3) comprising an oxide transistor ([0087], lines 1-2),
a second power supply (initialization voltage source) including an initial voltage terminal (voltage terminal at the pixel 110, Fig. 6A) to supply an initial voltage to the pixels (supplying a Vinit voltage to the pixels 110, [0028], lines 1-6),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the power supply and components of Park to the display device of Kim because to provide a display capable of displaying an image with uniform luminance and stabilizing the threshold voltages of driving transistors by compensating for a drift of the threshold voltages of the driving transistors and the degradation of OLEDs, [0012]. 
Kim and Park do not teach the transistor has a second gate electrode connected to one of the scan lines.
Wang teaches the transistor (T2) having first and second gate electrodes (transistor T2 has first and second gate electrodes), each of which is connected to one of the scan lines (transistor T2 has a first and a second gate electrodes and each is connected to a scan control line SEL).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Wang to the display 
As to claim 4, Kim teaches the third transistor (T2), 
Kim and Park do not teach the transistor having first and gate electrodes connected to the same scan line,
Wang teaches the first and second gate electrodes of the transistor (the two gate electrodes of T2) are connected to the one scan line to receive the same scan signal (the two gate lines of transistor T2 are connected to the same SEL scan control line, Fig. 14),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Wang to the display device of Kim as modified by Park because to provide a compensation circuit and to improve the display brightness uniformity of the display apparatus, [0006], lines 2-5).
As to claim 5, Kim teaches the at least one pixel (Fig. 1) further comprises: 
a switching transistor (ST, fig. 2) having a first electrode connected to one of the data lines (first electrode of transistor ST is connected to the data line Vdata 14b) and a second electrode connected to a first node (second electrode of transistor ST is connected to node n2 via capacitor Cs), and a gate electrode connected to one of the scan lines (gate electrode of transistor ST is connected to scan line Scan1). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2016/0275867) in view of Park (U.S. Pub. No. 2011/0227505), and further in view of Wang (U.S. 2018/0233082) and Hector (U.S. Pub. No. 2006/0077134).
As to claim 6, Kim teaches a storage capacitor (Cs) having a first terminal connected to the first node (n2) and a second terminal connected to a gate electrode of the driving transistor (first terminal of capacitor C1 is connected to the first node n2 and a second terminal connected to the gate of transistor DT)
 Kim, Park, and Wang do not teach the first transistor is connected between the first node and a first electrode of the driving transistor,
Hector teaches the at least one pixel (Fig. 3) further comprises:  a first transistor (A3) connected between the first node (30) and a first electrode of the driving transistor (transistor A3 is arranged between the first node 30 and the first electrode S of the driving transistor TD). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transistor A3 and capacitors c1 and c2 of Hector to the pixel circuit of Kim between node n2 and the first electrode of the driving transistor as modified by Park and Wang because a storage capacitor holds the gate voltage after the addressing phase, [0004], lines 7-8 and the transistor A3 is connected to short out the second capacitor so that the first capacitor alone can store the gate source voltage of the drive transistor TD, [0065].
As to claim 7, Kim, Park, and Wang teach the display device of claim 1,

Hector teaches the at least one pixel (Fig. 3) further comprises: a second transistor (A2) having a first electrode connected to the gate electrode of the driving transistor (a first electrode of transistor A2 is connected to the gate electrode of transistor TD), and a second electrode connected to the second electrode of the driving transistor (the second electrode of transistor A2 is connected to the second electrode D of transistor TD). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Hector to the pixel of Kim as modified by Park and Wang because by turning on the second transistor A2, the first capacitor C1 can be charged to the gate-source voltage of the drive transistor TD, [0064].
Allowable Subject Matter
Claims 2, 3, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art reference do not teach a first insulating layer having a first thickness and being disposed between the first gate electrode and the oxide semiconductor layer, and a second insulating layer having a second thickness and being disposed between the second gate electrode and the oxide 
Claim 8 is objected because the prior art references do not teach the second transistor having first and second gate electrodes connected to the one scan line to receive the same scan signal. Hector’s transistor A2 has only one gate electrode. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (U.S. Pub. No. 2013/0069926) teaches an organic light emitting display having a pixel structure.
Ogura (U.S. Pub. No. 2010/0134482) teaches a pixel structure for an OLED.
Kim (U.S. Pub. No. 2005/0200618) teaches a light emitting display.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691